DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “associated the first thermal image …” appears to contain a typographical error.  For the purpose of further examination, the limitation has been interpreted as “ associating the first thermal image …” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 7, and 13 recite the limitation “[occlusion / occluded region] … in a … thermal image.” The limitation renders the claims indefinite because it is unclear what corresponds to an occlusion in the image. Upon further review of the specification, the “occlusion” is caused by a mechanism of a 3D printer, but the specification does not further elaborate what an occlusion in the image(s) correspond to. For example, an occlusion can correspond to, e.g., an occlusion by an object covering a part of an image (obscuring a view), occlusion of objects captured in the image (the image itself is not occluded), occlusion from internal/external sources (noises, calibration issues, parameter settings), occlusion due to overlap, etc. The claim does not clearly define what occlusion corresponds to in the image(s). For the purpose of further examination, the limitation has been interpreted as identifying any differences in the thermal images during the comparison process.
Claims 1 and 7 further recite the limitation “the thermal characteristics.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “thermal characteristics.”
Claim 7 further recites the limitation “detecting occlusion” in line 8. The limitation renders the claim indefinite because it is unclear whether this detected occlusion corresponds to the earlier recited occlusion (see line 4) or a new/different occlusion. For the purpose of further examination, the limitation has been interpreted as “detecting a second occlusion.”
Claim 7 further recites the limitation “a 3D printer movement indicated by …. In the second thermal image” in lines 11-12. The limitation renders the claim indefinite because it is not clear whether the 3D printer movement indicated by the detected occlusion corresponds to the earlier recited movement (see lines 6-7) or a new/different movement. For the purpose of further examination, the limitation has been interpreted as “a second 3D printer movement indicated …”
Claim 7 further recites the limitation “associated 3D print process steps.” The limitation renders the claim indefinite because it is unclear whether these steps correspond to the earlier recited ones (see lines 5 & 10 “a first 3D print process step” and “a second 3D print process step”) or new/different steps. For the purpose of further examination, the limitation has been interpreted as “the first and second 3D print process steps.”
Claim 13 further recites the limitation “the 3D printing process step.” There is no antecedent basis for this limitation. Furthermore, it is unclear whether this step corresponds to the earlier recited “a step in a 3D printing process” or a new/different step. For the purpose of further examination, the limitation has been interpreted as “the step in the 3D printing process.”
Claims 2-6, 8-12, and 14-15 depend from claims 1, 7, and 13, respectively, and therefore inherit all of the deficiencies of claims 1, 7, and 13 set forth above.
Claim 2 further recites the limitation “a 3D print process stage.” The limitation renders the claim indefinite because it is not clear whether this stage corresponds to the one recited earlier in claim 1 (see the limitation “associate a 3D print process stage …”) or a new/different stage. For the purpose of further examination, the limitation “wherein determining a 3D print process stage …., comprises” has been interpreted as “wherein the associating the 3D print process stage with the first thermal image comprises.”
Claim 3 further recites the limitation “wherein associating the first thermal image with a 3D print process stage.” The limitation renders the claim indefinite because it not clear whether the associating and 3D print process recited in claim 3 corresponds to the ones recited earlier in claim 1 or new/different associating and/or stage. For the purpose of further examination, the limitation has been interpreted as “wherein the associating the first thermal image with the 3D print process stage.”
Claim 4 further recites the limitation “wherein determining an orientation of a region of occluded pixels.” The limitation renders the claim indefinite because it is unclear whether the determination, orientation, region, and occluded pixels of claim 4 corresponds to the earlier 
Claim 5 further recites the limitations “wherein identifying occlusion,” “identifying occlusion,” and “a comparison.” The limitations render the claim indefinite because it is not clear whether these limitations correspond to the earlier recited ones in claim 1 or new/different ones. For the purpose of further examination, the limitations have been interpreted as “wherein the identifying occlusion,” “identifying the occlusion,” and “a second comparison.”
Claim 6 further recites the limitations “a 3D print process” and “identified occlusion.” The limitations render the claim indefinite because it is not clear whether these limitations correspond to the ones recited earlier in claim 1 or new/different ones. For the purpose of further examination, the limitations have been interpreted as “the 3D print process” and “the identified occlusion.”
Claim 6 further recites the limitation “the stages.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “stages.”
Claim 9 further recites the limitation “the first 3D print process stage.” There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the first 3D print process step.”
Claim 10 further recites the limitation “comparing the first … to a previously captured …. To detect occlusion.” The limitation renders the claim indefinite because it is not clear whether this limitation corresponds to the earlier recited comparison in claim 7 or a new/different comparison. For the purpose of further examination, the limitation has been interpreted as “wherein the comparing the first thermal image to the previously captured thermal image to detect the occlusion.”
Claim 10 further recites the limitation “detecting occlusion if the number …” The limitation renders the claim indefinite because it is not clear whether this occlusion corresponds to the earlier recited occlusion or a new/different occlusion. In addition, there is no antecedent basis for the limitation “the number” in the claim. For the purpose of further examination, the limitation has been interpreted as “detecting the occlusion if a number …”
Claim 11 further recites the limitation “wherein determining a first 3D print process step.” The limitation renders the claim indefinite because it is unclear whether this determination corresponds to the earlier recited determination in claim 7 or a new/different determination. For the purpose of further examination, the limitation has been interpreted as “wherein the determining the first 3D print process step.”
Claim 15 further recites the limitation “wherein instructions to synchronize.” The limitation render the claim indefinite because it is unclear whether these instructions correspond to the ones recited earlier in claim 13 or new/different instructions. For the purpose of further examination, the limitation has been interpreted as “wherein the instructions to synchronize.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craeghs, et al., (International Patent Application Publication No. WO 2016/201390 A1), hereinafter referred to as Craeghs.
Regarding claim 13, Craeghs teaches a machine-readable non-transitory storage medium comprising instructions executable by a processor (Craeghs ¶0060: “These devices Craeghs ¶0062: “code or logic implemented in hardware or non-transitory computer readable media”; Craeghs Fig. 2: 210, 220) to: 
synchronize a thermal image in a set of thermal images with a step in a 3D printing process based on an occluded region detected in the thermal image (Craeghs ¶0002: “maintaining consistency in parts produced by additive manufacturing … systems and methods for ensuring consistency of parts by using time-synchronized images, such as for example, thermal images”; Craeghs ¶0047: “The thermal history …. Initially created using the actual thermal measurements taken during the build process … The timing of other events may also be recorded and utilized to determine an appropriately synchronized thermal history”); and 
output thermal information associated with the 3D printing process step (Craeghs Fig. 2: 240; Craeghs Fig. 5: 506-510, the results of the thermal history comparison is output).

Regarding claim 14, Craeghs teaches the machine-readable non-transitory storage medium of claim 13, further comprising instructions to associate a print layer mask with the thermal image based on the 3D printing process step associated with the thermal image and wherein the outputted thermal information is associated with the print layer mask (The claim does not clearly identify what the print layer mask corresponds to and ¶0022 of the specification indicates that the print layer mask may indicate fused and non-fused regions. Using the broadest reasonable interpretation of the claim based in the specification, the print layer mask may correspond to how the thermal images are synchronized due to the mask indicating both fused and non-fused regions. See Craeghs ¶0002 & ¶0047 discussed above; Craeghs ¶0035: “the thermal imaging device 436 captures images of the top layer of the powder bed in the work area”).

claim 15, Craeghs teaches the machine-readable non-transitory storage medium of claim 13, wherein instructions to synchronize the thermal image comprises instructions to synchronize the thermal image based on at least one of the orientation, position, and size of the occluded region (Craeghs ¶0035: “the thermal imaging device 436 captures images of the top layer of the powder bed in the work area … parameters such as heater temperature, laser powder, scanning speed, the positions on the powder bed visited by the laser, and various types of timing data”).

Allowable Subject Matter
Claim(s) 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim(s) 2-6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 7, the closest prior art (WO 2016/201390 A1, hereinafter Craeghs) teaches a system and method, comprising: 
a thermal camera positioned to capture thermal images of a 3D printer build area (Craeghs ¶0010: “a thermal camera may be added to the laser scanning system”; Craeghs ¶0030: “the thermal imaging device 436 may be a thermal camera such as a machine vision camera manufactured by FLIR”; Craeghs Fig. 4B: 436); 
Craeghs ¶0060: “These devices may include stored instructions, which when executed by a microprocessor in the computing device, cause the computer device to perform specified actions to carry out the instructions”; Craeghs Fig. 2: 210) to: 
identify occlusion in a first thermal image captured by the thermal camera during a 3D print process based on a comparison of the first thermal image to a previously captured second thermal image (Craeghs Fig. 5: 504; Craeghs ¶0017: “The recorded thermal history is then compared to the previously-recorded thermal history of the master model … non-conforming parts may be detected without the need for detailed and time-consuming visual inspection”; Craeghs ¶0052: “the conformity of the build may be checked during the build process in near real-time … as images are captured and build process data is stored, thermal histories can be generated in real-time and compared with the master model. If there is a significant deviation, the build can be stopped without incurring further wasted time and effort” – refer to the 35 U.S.C. 112(b) rejection set forth above regarding occlusion); and
output information about the thermal characteristics of the 3D print process based on the associated first thermal image (Craeghs ¶0052: “The temperature sensor 228 may be to capture a temperature values or an image representing a radiation distribution emitted by each point of the build material across the area spanned by the build material on the support member 204”).
However, the prior art, alone or in combination, does not appear to teach or suggest associating a 3D print process stage with the first thermal image based on a 3D printer movement indicated by the identified occlusion and determining a second 3D print process step associated with the second thermal image based on a 3D printer movement indicated by the detected occlusion in the second thermal image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667